t c memo united_states tax_court roger a burton and colleen c burton petitioners v commissioner of internal revenue respondent docket no filed date claudia m revermann and john r koch for petitioners david l zoss for respondent memorandum findings_of_fact and opinion swift judge respondent determined a dollar_figure deficiency in petitioners’ joint federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 at this time the only issue for decision is whether petitioners entered into a binding settlement agreement with respondent’s appeals_office relating to petitioners’ joint federal_income_tax liability for petitioners assert that a final binding settlement was entered into under which they were to pay a single lump sum of dollar_figure without any further liability to pay statutory interest respondent asserts among other things that no final binding agreement was ever reached-- particularly with regard to petitioners’ liability for statutory interest unless otherwise indicated all section references are to the internal_revenue_code applicable to the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found when they filed the petition petitioners resided in minnesota over the course of years petitioners owned the stock in an s_corporation that operated a truck stop a convenience store storage units and rental units located in a building complex on interstate in petitioners transferred their stock in by order dated date the issue as to whether petitioners entered into a binding settlement agreement with respondent’s appeals_office was severed for trial and decision trial of other issues will await resolution of this issue the s_corporation to an affiliated employee_stock_ownership_plan esop and the esop in turn sold the assets of the s_corporation to a third party for dollar_figure the dollar_figure was to be paid in installments over a number of years robert olson acting under a power_of_attorney for petitioners attorney olson assisted in the transfer of the s_corporation stock and in the sale of the s corporation’s assets on their joint federal_income_tax return petitioners did not report any of the dollar_figure as income during an audit by respondent of petitioners’ joint federal_income_tax return attorney olson represented petitioners as a result of the audit respondent’s revenue_agent proposed to ignore petitioners’ esop to treat the above asset sale as a sale by petitioners directly and to charge petitioners under sec_1231 and sec_1366 with the dollar_figure in proceeds from the asset sale respondent’s revenue_agent also proposed the dollar_figure tax_deficiency the dollar_figure sec_6662 accuracy-related_penalty and statutory interest respondent’s revenue_agent also proposed two alternative adjustments first alternative--recognize the esop but treat the sale by the esop of the s corporation’s assets as a sale that did not qualify under sec_453 for installment_sale reporting second alternative-- recognize the esop but if the sale of the s_corporation assets was treated as qualifying under sec_453 for installment_sale reporting treat the sale of the assets under sec_453 as a second_disposition by a related_party and charge petitioners with income each year for the payments received by the esop petitioners protested the revenue agent’s proposed deficiency to respondent’s appeals_office during the protest attorney olson represented petitioners in petitioners’ written protest no mention was made of statutory interest in a date letter respondent’s appeals officer notified petitioners and attorney olson that he had been assigned the case respondent’s appeals officer further stated that statutory interest would accrue on the proposed tax_deficiency as required_by_law soon thereafter attorney olson and the parties initiated settlement discussions in a faxed letter dated date respondent’s appeals officer stated that for purposes of settlement negotiations the maximum_tax that would be due from petitioners on the sale of their s_corporation assets was estimated to be dollar_figure respondent’s appeals officer also stated that under his estimate the minimum_tax that would be due from petitioners was dollar_figure respondent’s appeals officer further stated that the amount of any settlement would have to at least equal the estimated minimum of dollar_figure during a conference on date attorney olson argued that each side had hazards_of_litigation of at least percent and he proposed that petitioners’ federal income taxes be settled for dollar_figure in a letter dated date to respondent’s appeals officer attorney olson summarized his calculation of his dollar_figure settlement proposal as follows description amount net sale proceeds capital_gain tax_rate hazards_of_litigation addition for future capital_gain taxes that would have been paid under current structure subtraction for taxes already paid on dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure in the above july august and date communications apparently no reference was made to statutory interest in a faxed letter dated date respondent’s appeals officer sent to attorney olson revised calculations in which he used dollar_figure for the total estimated_tax due and in which he restated that from respondent’s viewpoint and for settlement negotiations dollar_figure was being treated as the minimum_tax due under any settlement in this letter no mention was made of statutory interest at the next conference on date attorney olson and respondent’s appeals officer discussed a possible settlement at dollar_figure the record does not reflect what was said if anything about statutory interest in a faxed letter dated date respondent’s appeals officer sent attorney olson a computerized calculation of interest on a hypothetical tax_liability of dollar_figure on the copy of this letter which is in evidence there appears a handwritten calculation reflecting a dollar_figure liability that appears to include some statutory interest this handwritten calculation reflecting dollar_figure however is not explained and is ambiguous on date respondent’s appeals officer sent a cover letter to attorney olson with regard to a proposed settlement with an enclosed form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment in the date cover letter respondent’s appeals officer referred expressly to the accrual of statutory interest as follows the computations do not include interest by law interest accrues from the due_date of the return in order to stop additional interest from accruing you may enclose full payment payable to the united_states treasury the proposed form 870-ad shows dollar_figure as the tax due and refers expressly to the accrual of statutory interest as follows with interest as provided by law in an date faxed letter attorney olson proposed that a closing_agreement be entered into regarding the settlement of petitioners’ joint federal_income_tax liability and on or before date attorney olson mailed to respondent’s appeals officer a proposed closing_agreement the proposed closing_agreement stated in part-- the total sanction amount due to the united_states treasury under this agreement is fifty-five thousand dollars dollar_figure the taxpayers shall pay this sum contemporaneously with the execution of this agreement or by five payments of eleven thousand dollars dollar_figure per year plus statutory interest_paid annually after discussing the above language for a closing_agreement with one of respondent’s closing_agreement coordinators on date respondent’s appeals officer mailed to attorney olson a cover letter with a revised closing_agreement for petitioners’ signature in the letter respondent’s appeals officer explained that the tax due under the proposed revised settlement would be dollar_figure and that interest would continue to accrue thereon until paid attorney olson notified respondent’s appeals officer that he agreed on behalf of petitioners to the revised closing_agreement and on date respondent’s appeals officer sent to attorney olson the original revised closing_agreement along with the form 870-ad for signature on or about date petitioners and attorney olson signed the closing_agreement and the form 870-ad and mailed them along with a check for dollar_figure back to respondent’s appeals officer on petitioners’ dollar_figure check the words paid in full were written in the lower left corner on date respondent’s appeals officer mailed a letter to attorney olson acknowledging receipt of the closing_agreement signed by petitioners the form 870-ad signed by petitioners and petitioners’ dollar_figure check in his letter however respondent’s appeals officer explained that he could not process petitioners’ dollar_figure check because that check and petitioners’ payment did not include an additional dollar_figure in statutory interest respondent’s appeals officer calculated had accrued and was due on the dollar_figure through date respondent’s appeals officer also included a computation of the dollar_figure in accrued interest on date respondent’s appeals officer mailed another letter to attorney olson reiterating that the payment due under the settlement that had been discussed was dollar_figure in taxes and dollar_figure in statutory interest not having received a response from petitioners on date respondent’s appeals officer by mail returned to attorney olson with a cover letter petitioners’ dollar_figure check and on date respondent issued the notice_of_deficiency neither respondent’s appeals officer nor any other representative of respondent or of the united_states ever signed the closing_agreement that petitioners had signed regarding petitioners’ federal_income_tax liability opinion as explained recently in dormer v commissioner tcmemo_2004_167 the law applicable to administrative settlement offers involving federal income taxes is well established regulations establish the procedures for closing agreements and compromises under sec_7121 and sec_7122 sec_301_7121-1 sec_301_7122-1 proced admin regs these procedures are exclusive and must be satisfied in order to effect an administrative compromise or settlement which will be binding on both a taxpayer and respondent rohn v commissioner tcmemo_1994_244 see also 122_tc_384 it is firmly established that sec_7121 sets forth the exclusive means by which an agreement between the commissioner and a taxpayer concerning the latter’s tax_liability may be accorded finality 58_tc_69 sec_7121 of the internal_revenue_code of sets forth the exclusive procedure under which a final closing_agreement as to the tax_liability of any person can be executed harbaugh v commissioner tcmemo_2003_316 it is well settled that sec_7122 and the regulations thereunder provide the exclusive method of effectuating a valid compromise of assessed tax_liabilities ringgold v commissioner tcmemo_2003_199 the law regarding compromises is well established the regulations and procedures under sec_7122 provide the exclusive method of effectuating a compromise regulations under sec_7121 and sec_7122 require that any closing_agreement or offer-in-compromise be submitted and or executed on or in the specific form prescribed by the irs sec_301 d d proced admin regs respondent has prescribed that one of two forms be used to finalize closing agreements--form agreement as to final_determination of tax_liability or form_906 closing_agreement on final_determination covering specific matters form_866 is used to determine conclusively a taxpayer’s total_tax liability for a taxable_period form_906 is used if an agreement relates to one or more separate items affecting a taxpayer’s tax_liability sec_601_202 statement of procedural rules see 126_tc_195 further final authority over administrative settlements involving federal tax matters has been delegated to regional_counsel regional_director_of_appeals chiefs assistant chiefs and associate chiefs of the appeals offices appeals team chiefs team managers directors of an appeals operating_unit appeals area directors deputy appeals area directors and appeals team case leaders sec_601_106 and ii statement of procedural rules delegation_order no rev date the purported closing_agreement in this case was never executed by an authorized representative of respondent neither the appeals officer nor the closing_agreement coordinator ever signed the document once a case is docketed in this court a different framework of rules is typically applied in dormer v commissioner supra we explained that after a case is docketed in this court a settlement agreement may be reached and may become final and binding on the parties through contract principles of offer and acceptance see also 108_tc_320 affd without published opinion 208_f3d_205 3d cir as has been stated it ‘is not necessary that the parties in litigation execute a closing_agreement under sec_7121 in order to settle a case pending before this court but rather a settlement agreement may be reached through offer and acceptance made by letter or even in the absence of a writing ’ id quoting manko v commissioner t c memo in this connection a settlement is a contract and general principles of contract law govern whether a settlement has been reached id a prerequisite to the formation of a contract is mutual assent to its essential terms arrived at through offer and acceptance id whichever framework and set of rules we apply here on the record before us we conclude that no settlement was entered into between the parties clearly no final closing_agreement was signed by an individual authorized to bind respondent and no mutual agreement was reached by the parties that either excluded petitioners’ liability for statutory interest on the lump sum dollar_figure petitioners tendered to respondent or that affirmatively included statutory interest as part of the dollar_figure that was tendered by petitioners the bulk of the relevant documentation in evidence supports the conclusion that statutory interest was to accrue and was to be paid in addition to the dollar_figure we agree with respondent that no mutual agreement was reached on key aspects of the proposed settlement that were being negotiated particularly as to petitioners’ liability for statutory interest and that no final and binding settlement was entered into between the parties we also conclude that no person authorized to bind respondent ever executed an agreement under sec_7121 this case is returned to the general jurisdiction of the court for trial an appropriate order will be issued in their posttrial memorandum petitioners for the first time raise equitable_estoppel this issue is not properly before the court see rule in any event the facts do not support a finding that respondent’s appeals officer made any false representations to or in any way misled petitioners or attorney olson about the terms of the proposed settlement fpl group inc subs v commissioner tcmemo_2008_144
